Citation Nr: 0306944	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  92-53 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
1988, for the award of a 100 percent disability evaluation 
for a schizo-affective disorder with post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
22, 1988, for the award of a 20 percent disability evaluation 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2002, the Board denied the veteran's 
request for earlier effective dates as characterized above.  
He thereafter appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court) which, by means 
of an Order rendered in December 2002, vacated the Board's 
May 2002 decision, and remanded the case to the Board for 
further action in accordance with Appellee's Unopposed Motion 
to Remand and to Stay Proceedings.  

At a personal hearing, held before the undersigned Veterans 
Law Judge, sitting in Washington, DC, in February 2002, the 
veteran cited various disabilities for which he sought 
service connection.  In addition, in a statement received by 
VA in December 1999, he also identified various disorders for 
which service connection was desired.  A review of the record 
shows that some of the disabilities claimed by him on those 
occasions have been previously considered by VA.  These 
matters, however, have not been developed for appellate 
review, and are referred to the RO for action as appropriate.

Subsequent to the issuance of a Statement of the Case (SOC) 
in February 2000, the veteran submitted argument in which he 
referred to clear and unmistakable error; this is an apparent 
reference to clear and unmistakable error cited in the SOC 
and in the October 1999 rating decision in which the RO 
assigned the effective dates that 


are the subject of this appeal.  The veteran did not 
specifically identify any prior RO or Board decision as 
containing clear and unmistakable error.  The Board notes 
that, if the veteran seeks to allege that there was clear and 
unmistakable error in a prior Board decision, he is to submit 
a written statement to the Board indicating which particular 
Board decision contains such error, and his reasons for that 
opinion.  If he seeks to allege clear and unmistakable error 
in any prior RO decision, he is to submit a written statement 
to the RO, identifying the specific decision and setting 
forth the clear and unmistakable error that is alleged.

In March 2003, the undersigned Veterans Law Judge granted the 
veteran's motion that his claim be advanced on the Board's 
docket.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.

As the veteran's representative stated in the Appellee's 
Unopposed Motion to Remand and Stay Proceedings, which was 
the basis of the Court's decision in December 2002 that the 
Board's May 2002 decision be vacated and the claim be 
remanded to the Board, the veteran has not been furnished 
with any information as to VA's enhanced obligations under 
the VCAA, and in particular as to VA's obligations as defined 
by the Court in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although this case has been advanced on the docket, 
the Motion that was incorporated into the Court's Order 
requires that this matter be addressed prior to 


any further appellate review of this case by the Board.  
Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Following completion by the RO of any 
action or actions required by the 
submittal of information or evidence by 
the veteran, or the completion of the 
appropriate time for the veteran to 
furnish any such information or evidence, 
the case should be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of these claims 
should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




